NO. 12-10-00228-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

                                                 '    APPEAL FROM THE 402ND
IN THE INTEREST OF
M.K., C.K.
AND H.K.,                                        '    JUDICIAL DISTRICT COURT OF
MINOR CHILDREN

                                                 '    WOOD COUNTY, TEXAS

                              MEMORANDUM OPINION
                                  PER CURIAM
       Tracy Knight attempts to appeal from an order holding her in contempt and
confining her for failing to pay court ordered child support.
       A contempt order is reviewable only by a petition for writ of habeas corpus (if the
person in contempt is confined) or a petition for writ of mandamus (if no confinement is
involved). Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.–Fort Worth 2001,
pet. denied) (citing In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding)).
We have no jurisdiction to review contempt orders by direct appeal. Tex. Animal Health
Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983); Ex parte Cardwell, 416 S.W.2d
382, 384 (Tex. 1967) (orig. proceeding); Wagner v. Warnasch, 156 Tex. 334, 339, 295
S.W.2d 890, 893 (1956).
       On July 22, 2010, this court notified Appellant that her notice of appeal does not
show this court’s jurisdiction in that it does not refer to and is not accompanied by a final
judgment or appealable order. See TEX. R. APP. P. 37.1. Appellant was further informed
that the appeal would be dismissed unless the information received in the appeal was
amended on or before August 23, 2010 to show this court’s jurisdiction. See TEX. R.
APP. P. 37.1, 42.3. Appellant responded by providing a file marked copy of the “Order
Holding Respondent in Contempt” and the “Commitment Order.” However, these orders
do not show the jurisdiction of this court. Accordingly, the appeal is dismissed for want
of jurisdiction.
Opinion delivered August 4, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                        (PUBLISH)